Case 1:18-cv-16977-RMB-KMW_ Document 7 Filed 01/31/19 Page 1 of 1 PagelD: 48
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

SAHARA LOGAN, on behalf of herself and all
others similarly situated,

Civil Action No.:
Plaintiff,
Vv.
P.R.B.A. CORP. d/b/a BARE EXPOSURE,
ANTHONY ARIEMMA, RAY ARIEMMA,
PAT VELTRE, and DOE DEFENDANTS 1-10,

Defendants.

mee me me ee ee

 

CONSENT TO SUE

I, SAHARA LOGAN, consent to sue as a plaintiff in this action, pursuant to Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 ef seq.

I agree to serve as a named plaintiff in this proposed collective action on behalf of any
other similarly situated individuals who may join. I further consent to sue as a named plaintiff
against any other defendants who may be liable to me under the FLSA as a result of work I
performed at the Bare Exposure Club.

I authorize my counsel, Carlson Lynch Sweet Kilpela & Carpenter, LLP, to file this
consent form in the pending action against P.R.B.A. CORP. and, if necessary, in any other action
related to work I performed at the Bare Exposure Club.

gaat TLL T oe samt
[ “sts

Signature:

 
